DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments were received on 7/12/2021.  Claims 1-25 are pending where claims 1-25 were previously presented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 3-6, 9-10, 13, 15-18, 21-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Multer et al. (US 8,442,943 B2, hereinafter Multer) in view of Sivaraman et al. (US 2004/0205263 A1, hereinafter Sivaraman) and George et al [US 2015/0142860 A1].
With respect to claim 1, Multer discloses in a local file storage system, a method for synchronizing a local file system (LFS) stored on said local file storage system with a remote file system (RFS) stored on a remote file storage system (Fig. 4, Col 6 lines 58-65, discloses information being transferred between separate file systems to achieve synchronization), said method comprising:
synchronizing said LFS with said RFS as of a first time (see Figure 4 and col 6, line 58 through col 7, line 26; col 6, lines 23-31; the two systems can be synchronized a first time);
initiating an event-based synchronization process at or after said first time to maintain synchronization of said LFS and said RFS (see Figure 2 and col 6, lines 25-31; the system can perform synchronization on an event-based scheme such as at predetermined times);
receiving remote events from said remote file storage system, each said remote event being indicative of a change made to said RFS after said first time; generating local events on said local file storage system, each said local event being indicative of a change made to said LFS after said first time (see col 6, lines 16-31 and col 6, line 65 through col 7, line 2; changes/events are received from remote file system and local changes are generated at the local file system; see col 5, lines 56 through col 6, line 4 where the respective transmitter determines local events that have changed at the local system to send to a remote system);
processing said remote events and said local events to generate a sequence of file system operations (Fig. 4 300, Col 5 lines 55 through col 6, line 15, discloses a storage server storing difference information from differences of two separate file systems, System A and System B. Col 6 lines 5-11, difference information comprises of only differences made to a file which exists on two separate file systems, changes to the file are made on one of the file systems. System operations, such as updates, to existing files results in difference information being generated);
processing said sequence of file operations to create a first group of said file system operations to be applied to said LFS and a second group of said file system operations to be applied to said RFS (see col 6, line 65 through col 7, line 26; each local system can have means to determine what changes need to be transmitted for the remote FS or to be performed on the local FS);
However, Multer does not explicitly disclose receiving a termination signal indicating that said event-based synchronization process is to be intentionally stopped; persisting restart information in non-volatile memory, said restart information identifying a first portion of said sequence of file system operations that was processed into one of said first group and said second group and a second portion of said sequence of file system operations that was not processed into one of said first group and said second group; stopping said step of processing said sequence of file system operations; restarting said event-based synchronization process. 
Sivaraman discloses receiving a termination signal indicating that said event-based synchronization process is to be intentionally stopped (¶0073, discloses the synchronization being stopped for example, by user initiative);
persisting restart information in non-volatile memory, said restart information identifying a first portion of said sequence of file system operations that was processed into one of said first group (¶0074 and paragraphs [0084]-[0087], discloses storing information needed for resuming/restarting synchronization. This information includes one or more unique identifiers of data records that 
and a second portion (¶0074 and paragraphs [0084]-[0087], discloses storing a session ID of the incomplete synchronization session and a message ID of the last properly delivered message. These IDs identify a portion of the session that has not yet been applied);
stopping said step of processing said sequence of file system operations (¶0073, discloses that the synchronization between a client and server being stopped for numerous reasons); 
restarting said event-based synchronization process (see paragraphs [0073] and [0077]; the user/client can provide interactions to interrupt, stop, pause the synchronization as well as resume the synchronization at a later time).
Multer and Sivaraman are analogous arts because they are in the same field of endeavor, synchronization of data between different systems. It would have been obvious to one of ordinary skill in the art, at the time of the endeavor, to modify the synchronization of different systems taught by Multer to include the ability to resume interrupted synchronization taught by Sivaraman. (Sivaraman, ¶0012) the suggestion/motivation to combine is to avoid a complete repetition of the interrupted synchronization session. 
Multer in view of Sivaraman do not appear to explicitly teach a second portion of said sequence of file system operations that was not processed into one of said first group and said second group
George teaches a second portion that was not processed into one of said first group and said second group (see paragraphs [0039], [0095] and [0096]; the system can also store a second portion of information associated with next records/entries).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the data transfer and synchronization system of Multer in view of Sivaraman by incorporating a pointer/field in log entries that point to the next transaction/entry as taught by George in order to reduce the latency associated with writing log entries by allocating while ensuring the system can utilize the log entries to identify the next entry/transaction which can be used to easily identify where the system stopped when writing transactions to memory.
Multer in view of Sivaraman and George teach a second portion of said sequence of file system operations that was not processed into one of said first group and said second group (see George, paragraphs [0039], [0095] and [0096]; see Sivaraman paragraphs [0074] and [0084]-[0087], discloses storing a session ID of the incomplete synchronization session and a message ID of the last properly delivered message including a forward reference ID for the next record that needs to be transmitted/received/processed).

With regard to claim 3, Multer in view of Sivaraman and George teach wherein said step of persisting said restart information 2includes persisting at least one file system operation of said sequence (see Sivaraman, ¶0074, discloses storing a .

With regard to claim 4, Multer in view of Sivaraman and George teach wherein said step of persisting said restart information includes persisting a plurality of said file system operations of said sequence (see Sivaraman, Fig. 3b 252, ¶0087, discloses delivering a stored set of remaining modifications as a part of package 3. These modifications remain stored on the client in order to be subsequently delivered to the server).
	
With regard to claim 5, Multer in view of Sivaraman and George teach 2retrieving said at least one persisted file system operation from said non-volatile memory (see Sivaraman ¶0079, discloses retrieving a previously stored session ID and/or a message ID to examine and determine if the synchronization should resume); and 3restarting said event-based synchronization process based on said at least one 4persisted file system operation (see Sivaraman ¶0079, discloses that after confirming the matching of the last, and next anchors (and additionally the session and message IDs), synchronization may resume between the file systems). 

With regard to claim 6, Multer in view of Sivaraman and George teach wherein said step of restarting said event-based synchronization process comprises:
regenerating said sequence of file system operations (see Sivaraman Fig 3b 252, ¶0087 discloses regenerating an incomplete synchronization session which holds file system modifications that have not been sent to the server);
comparing said at least one persisted file system operation of said sequence to said regenerated sequence of file system operations to match said at least one persisted file system operation with at least one file system operation of said regenerated sequence (see Sivaraman ¶0079, discloses using a persisted (logged) message ID to compare with a regenerated incomplete synchronization session from a client. This comparison may examine message IDs from both the logged and regenerated session to determine if a match exists to allow for resuming synchronization. Fig 3b 252, the message ID may identify a message containing file system modifications); and
restarting said event-based synchronization process based on said at least one matched operation of said regenerated sequence (see Sivaraman ¶0079, discloses that synchronization is resumed once a match is confirmed between the logged and regenerated synchronization information).

With regard to claim 9, Multer in view of Sivaraman and George teach further comprising performing a snapshot-based synchronization of said LFS and said RFS if said step of comparing yields no match (see Sivaraman ¶0082, discloses that when a match cannot be made to re-establish synchronization, a snapshot-based synchronization, considered as a slow/full synchronization is performed. ¶0008, the full synchronization, similar to a snapshot-based synchronization, includes all sets of data .

With regard to claim 10, Multer in view of Sivaraman and George teach wherein:
said step of processing said remote events and said local events to genereate said sequence of file system operations includes generating said sequence of file system operations based on at least some of said events (see Sivaraman Fig 2 203, ¶0066, discloses sending a generated sequence of file system operations, in the form of client modifications. These modifications are based on events such as add, update, delete); and
said step of regenerating said sequence of file system operations includes generating said sequence of file system operations again based on the same ones of said events (see Sivaraman Fib 3b, ¶0073, discloses synchronization may be stopped for numerous reasons, such as power loss. Therefore, when the system comes back online and is attempting resynchronization, the incomplete synchronization session is regenerated (Fig 3b ¶0087). Furthermore, the regenerated synchronization session contains the remaining modifications based on the same events as before synchronization was stopped).

With regard to claim 13, this claim is substantially similar to claim 1 and is rejected for similar reasons as discussed above.

With regard to claims 15-18, 21, and 22, these claims are substantially similar to claims 3-6, 9, and 10 and are rejected for similar reasons as discussed above.

With regard to claim 25, this claim is substantially similar to claim 1 and is rejected for similar reasons as discussed above.



Claims 2, 11-12, 14, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Multer in view of Sivaraman and George et al [US 2015/0142860 A1] and in further view of Yang (US 2005/0235019 A1, hereinafter Yang).
With regard to claim 2, Multer in view of Sivaraman and George teach claim 1. 
Multer in view of Sivaraman and George do not appear to explicitly teach applying a plurality of operations from said first portion of said sequence of file system operations to at least one of said LFS and said RFS after receiving said termination signal and before stopping said step of processing said sequence of file system operations. 
Yang further discloses applying a plurality of operations from said first portion of said sequence of file system operations to at least one of said LFS and said RFS after receiving said termination signal and before stopping said step of processing said sequence of file system operations (¶0036, discloses before terminating the synchronization and after receiving a signal to terminate the connection, the server applies a batch of storage operations to store data synchronized up to the .
It would have been obvious to one of ordinary skill in the art, at the time of the endeavor, to modify the synchronization system taught by Multer in view of Sivaraman and George by including the application of operations after receiving a termination signal and before stopping synchronization, as taught by Yang. (Yang, ¶0036) in order to ensure necessary information is stored so that synchronization may be reconnected.

With respect to claim 11, Multer in view of Sivaraman and George teach claim 1.  
Multer in view of Sivaraman and George do not appear to explicitly teach wherein said step of restarting said event-based synchronization process includes restarting said step of processing said sequence of file system operations at a first operation of said second portion of said sequence of said file system operations that has not yet been processed into one of said first group and said second group based on said restart information. 
Yang further discloses wherein said step of restarting said event-based synchronization process includes restarting said step of processing said sequence of file system operations at a first operation of said second portion of said sequence of said file system operations that has not yet been processed into one of said first group and said second group based on said restart information .
It would have been obvious to one of ordinary skill in the art, at the time of the endeavor, to modify the synchronization system taught by Multer in view of Sivaraman and George by resuming an interrupted synchronization from the beginning of a second, unsynchronized portion, taught by Yang. The suggestion/motivation to combine is to increase efficiency for the resynchronization by reducing the additional processing of synchronizing data that has already been synchronized.

With respect to claim 12, Multer in view of Sivaraman and George in further view of Yang teach said step of persisting said restart information to said non-volatile memory includes persisting at least part of said second portion of said sequence of file system operations to said non-volatile memory (see George, paragraphs [0039], [0095] and [0096]; see Yang, Fig 4B 328, ¶0055, discloses storing restart information in the continue log. The continue log (Fib 4B 326) provides information from a second portion of unsynchronized data to identify where to restart the synchronization from. Although not explicitly stated, the continue log’s information is stored in non-; and 
said step of restarting said event-based synchronization process includes retrieving said at least part of said second portion of said sequence of file system operations from said non-volatile memory (see Yang, Fig. 4B 326, ¶0055, discloses resuming synchronization by retrieving and then transmitting the items in the continueLog, which holds information regarding a second portion of unsynchronized data).

With regard to claims 14, 23, and 24, these claims are substantially similar to claims 2, 11, and 12 and are rejected for similar reasons as discussed above.



Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Multer in view of Sivaraman and George et al [US 2015/0142860 A1] in further view of Birkler et al. (US 6,516,314 B1, hereinafter Birkler).
With respect to claim 7, Multer in view of Sivaraman and George discloses the method of claim 6. 
Multer in view of Sivaraman and George do not appear to explicitly disclose wherein: said step of persisting at least one file system operation of said sequence of file system operations includes persisting exactly one file system operation of said sequence of file system operations; and said exactly one persisted file system operation is a first file system operation of said second portion of said sequence of file system operations. 
Birkler discloses wherein:
said step of persisting at least one file system operation of said sequence of file system operations includes persisting exactly one file system operation of said sequence of file system operations (Col 7 lines 8-13, discloses storing a exactly one change counter value which is associated with a change operation stored in a change log (Col 2 lines 37-40)); and
said exactly one persisted file system operation is a first file system operation of said second portion of said sequence of file system operations (Col 7 lines 8-19, discloses using the stored change counter value to determine a first operation from a second portion of unsynchronized changes in the change log).
It would have been obvious to one of ordinary skill in the art, at the time of the endeavor, to modify the synchronization system taught by Multer in view of Sivaraman and George by persisting of exactly one operation indicating the first operation of a second unsynchronized portion of operations, taught by Birkler. (Birkler, Col 3 lines 8-13) in order to avoid restarting the whole synchronization procedure if an interruption occurs, by using the single stored operation (change counter) as an indicator of where to proceed with the resynchronization.

With regard to claim 19, this claim is substantially similar to claim 7 and is rejected for similar reasons as discussed above.



Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Multer in view of Sivaraman and George in further view of Yang and Kathuria et al. (US 7,590,668 B2, hereinafter Kathuria).
With respect to claim 8, Multer in view of Sivaraman and George discloses the method of claim 6. 
Multer in view of Sivaraman and George do not appear to explicitly disclose receiving a second termination signal following said step of restarting said event-based synchronization process, said second termination signal indicating that said step of processing said sequence of file system operations is to again be stopped; and persisting new restart information in said non-volatile memory responsive to said second termination signal only if said step of comparing has matched said at least one persisted file system operation with at least one file system operation of said regenerated sequence. 
Kathuria discloses receiving a second termination signal following said step of restarting said event-based synchronization process, said second termination signal indicating that said step of processing said sequence of file system operations is to again be stopped (Col 4 lines 59-61, discloses that a synchronization, considered as backup of file system, can be paused and resumed any number of times, indicating that multiple termination signals (in the form of pauses) can be made. Fig 4 450 & 460, Col 8 lines 13-20, additionally discloses that backups from a local file system (450) may be stored on a separate, remote file system (460)); and
And persisting new restart information in said non-volatile memory responsive to said second termination signal (Col 4 lines 38-42, discloses that during each termination of a synchronization, considered as pausing backup, restart information in the form of a unique property is stored as a part of the backup state. Col 4 lines 53-57, the backup state is then used to determine where to resume backup synchronization). 
It would have been obvious to one of ordinary skill in the art, at the time of the endeavor, to modify the synchronization system taught by Multer in view of Sivaraman and George by incorporating the ability to perform multiple interruptions and continuations taught by Kathuria. The suggestion/motivation to combine is to allow for a more robust system that can handle multiple termination signals during synchronization and still be able to resume without the need for resynchronizing already synchronized data. 
Multer in view of Sivaraman and George in further view of Kathuria do not explicitly teach only if said at least one persisted file system operation has been matched with at least one file system operation of said regenerated sequence. 
Yang discloses only if said at least one persisted file system operation has been matched with at least one file system operation of said regenerated sequence (Fig. 4B 324, ¶0055, discloses comparing a stored synclog, which relates to a change operation, on both the client and server. The synclogs are compared when a client regenerates a synchronization).
It would have been obvious to one of ordinary skill in the art, at the time of the endeavor, to modify the synchronization system taught by Multer in view of Sivaraman 

With regard to claim 20, this claim is substantially similar to claim 8 and is rejected for similar reasons as discussed above.

Response to Arguments
Applicant’s arguments (see first paragraph on page 13 through the last paragraph on page 16) have been fully considered but they are not persuasive.  The applicant argues that the amendments overcome the 35 USC 103 rejections.  The Examiner respectfully disagrees.  As seen from the 35 USC 103 rejections, the combination of the prior art references teach all the claim limitations as recited.  In particular, the Multer reference appears to teach an initial synchronization, change events at a local file system and a remote system and ability to determine change information that needs to be applied locally and change information that needs to be applied remotely (and potentially any conflict resolution for when both local and remote change the same data item/file).  Therefore, as can be seen, the combination of the prior art references teach or fairly suggest the claim limitations as recited.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        9/8/2021